   Case: 1:19-cv-07581 Document #: 47 Filed: 07/22/20 Page 1 of 2 PageID #:7553




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

DECKERS OUTDOOR CORPORATION,
                                                      Case No. 19-cv-07581
                       Plaintiff,
                                                      Judge Matthew F. Kennelly
       v.
                                                      Magistrate Judge Maria Valdez
YAOLONG HE, et al.,

                       Defendants.


                               SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on January 14, 2020 [43], in favor

of Plaintiff Deckers Outdoor Corporation (“Deckers” or “Plaintiff”) against the Defendants

Identified in Schedule A in the amount of two hundred thousand dollars ($200,000) per Defaulting

Defendant, and Plaintiff acknowledges payment of an agreed upon damages amount, costs, and

interest and desires to release this judgment and hereby fully and completely satisfy the same as

to the following Defendants:

                Defendant Name                                       Line No.
              aardimi official store                                   396
             maxmuxun official store                                   403
               peipah official Store                                   406
                  wellwalk store                                       411
             Childhood Station Store                                   428
              dagnino official store                                   430
            KALUPAO Official Store                                     440
                KUAYANG store                                          444
                 l with feet store                                     445
             LAASIMI Official Store                                    446
              lazyseal official store                                  448
            Not Two Day A Day Store                                    454
               Shop4998225 Store                                       467



                                               1
   Case: 1:19-cv-07581 Document #: 47 Filed: 07/22/20 Page 2 of 2 PageID #:7554




       THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.



Dated this 22nd day of July 2020.            Respectfully submitted,


                                             /s/ RiKaleigh C. Johnson
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             RiKaleigh C. Johnson
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080
                                             312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             rjohnson@gbc.law

                                             Counsel for Deckers Outdoor Corporation




                                                2
